Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/484,703 filed on 08/08/2019, and in response to Applicant's election of Group I without traverse in the reply filed on 08/26/2022.
Claims 1-9, 15-17, and 19 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365 is acknowledged.

Election/Restriction
Applicant’s election without traverse of claims 1-9, 15-17, and 19 (Group I) in the reply filed on 08/26/2022 is acknowledged.
Claims 10-14, 18, and 20 (Group II) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/06/2020 and 08/26/2022 are in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 15-17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitations of the answer and the second answer, which lack antecedent basis because these limitations have not been introduced into the claim.  Appropriate correction is required.
Claims 2-5 and 15-16 depend from claim 1 and fail to cure the deficiency noted above, and therefore are indefinite based on their inheritance of the indefiniteness of claim 1.

Claim 6 recites the limitations of the answer, which lacks antecedent basis because this limitation has not been introduced into the claim.  Appropriate correction is required.
Claims 7-9, 17, and 19 depend from claim 6 and fail to cure the deficiency noted above, and therefore are indefinite based on their inheritance of the indefiniteness of claim 6.

Claims 15-17 and 19:  Claims 15/17 are directed to a “computer readable medium containing program instructions for causing a computer to perform the method of [claim 1/6]” and claims 16/19 are directed to a “computer system capable of executing the method of [claim 1/6],” which renders these claims indefinite for the following reasons:
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
Since claims 15-17 and 19 cover both a method and an apparatus (or article of manufacture), these claims have an unascertainable scope and it unclear whether infringement would occur by mere possession of the medium or computer system, or whether execution of each of the method steps would be required for infringement to occur.  Furthermore, it is unclear where the preamble ends and the body of the claim begins because of the lack of a transition phrase and bodily limitations defining the scope of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-9, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-9) and computer system (claim 19) are directed to at least one of the eligible categories of subject matter under §101 (process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
Claims 15-17, however, are directed to a computer readable medium, which encompasses transitory embodiments (e.g., carrier wave) and therefore does not fall within one of the eligible categories of subject matter under §101.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. §101).  Accordingly, because the claimed computer readable medium, can be embodied as a transitory signal, and claims 15-17 therefore fail to satisfy Step 1 of the eligibility inquiry.
However, because claims 15-17 could be amended to satisfy Step 1, these claims are further analyzed below (along with claims 1-9 and 19) under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG since the claims set forth commercial interactions (marketing or sales activities or behaviors) by reciting activities for matching products to customers based on customer needs, and also recites steps that fall under the “Mental Processes” abstract idea grouping by reciting activities that can be performed in the human mind (including an observation, evaluation, judgment, opinion).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below, whereas the additional elements are presented in plain text:
defining criteria that characterizes the one or more products including: capturing traditional criteria related to the one or more products, and capturing additional criteria related to the one or more products (The “defining” step and related “capturing” activity cover commercial interactions (marketing or sales activities or behaviors) because the defined criteria directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore the defining/capturing can be understood as mental activity because this activity is disembodied and can be performed by human observation, evaluation, judgment, or opinion.  The “receiving” step covers commercial or legal interactions (marketing or sales activities or behaviors) because the received clothing design and attributes directly pertain to the commercial activity for providing a recommendation in pursuit of business, sales, or marketing activity, and also can be understood as a mental step because the “receiving” step is disembodied and can be performed by human observation or evaluation.  In addition, the “capturing” activity is insignificant extra-solution data gathering activity, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
establishing customer prioritizations based on at least two question-and-answer pairs gathered from the customer and determining the prioritization (The “establishing” step covers commercial interactions (marketing or sales activities or behaviors) because the customer prioritizations directly pertain to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the establishing falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion) by:
generating at least one question related to the customer's organization, capturing the answer to the at least one question to form a first question-and-answer pair (The “generating” step covers commercial interactions (marketing or sales activities or behaviors) because the generation of a question and capture of an answer directly pertain to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the generating falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion),
comparing the first question-and-answer pair to stored question-and-answer pairs, the stored question-and-answer pairs being associated with customer profiles (The “comparing” step covers commercial interactions (marketing or sales activities or behaviors) because the comparison of question/answer pairs directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the comparing falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion),
selecting a specific customer profile having the highest affinity with the first question-and-answer pair (The “selecting” step covers commercial interactions (marketing or sales activities or behaviors) because it directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the selecting falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion),
choosing a second question based on the specific customer profile, providing the second question to the customer (The “choosing” step covers commercial interactions (marketing or sales activities or behaviors) because the choosing and providing activity directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the choosing and providing fall under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion),
capturing the second answer and forming a second question-and-answer pair (The “capturing” step covers commercial interactions (marketing or sales activities or behaviors) because the captured answer and formed question/answer pair directly pertain to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the capturing/forming fall under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion.  In addition, the “capturing” activity is insignificant extra-solution data gathering activity, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)), and
evaluating at least the first question-and-answer pair and second-and-answer pair to establish at least one customer prioritization based on the evaluation (The “evaluating” step covers commercial interactions (marketing or sales activities or behaviors) because it directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the evaluating falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion); 
mapping the criteria against at least one customer prioritization (The “mapping” step covers commercial interactions (marketing or sales activities or behaviors) because it directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the mapping falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion); and outputting at least one matched product based on the mapped criteria and at least one customer prioritization (The “outputting” step covers commercial interactions (marketing or sales activities or behaviors) because the output of a matched product directly pertains to the commercial activity for matching products to customers based on customer needs, thus falling under the “certain methods of organizing human activity” abstract idea grouping; furthermore, the outputting falls under mental activity because this step is disembodied and can be performed by human observation, evaluation, judgment, or opinion.  In addition, the “outputting” activity is insignificant extra-solution data output activity, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Independent claim 6 recites limitations similar to those addressed above, and therefore has been determined to recite the same abstract idea as independent claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claims do not recite additional elements beyond the abstract idea itself, and it is further noted that claims 1/6 are disembodied because they do not recite physical devices (e.g., hardware) for performing any of the method steps.  Even if the “capturing” and “outputting” steps were interpreted as additional elements, these steps would amount, at most, to insignificant extra-solution activity, which is insufficient to integrate a judicial exception into a practical application.  See MPEP 2106.05(g).  Even if a generic computer were understood as being relied on to perform the capturing/outputting (which is neither recited nor inherent in the claims), this would also be insufficient to integrate the claims into a practical application because this would amount to using generic computing elements or instructions (e.g., processor, executable code, GUI) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which would merely serve to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claims do not recite additional elements beyond the abstract idea itself, and it is further noted that claims 1/6 are disembodied because they do not recite physical devices (e.g., hardware) for performing any of the method steps.  Even if the “capturing” and “outputting” steps were interpreted as additional elements, these steps would amount, at most, to insignificant extra-solution activity, which is insufficient to integrate a judicial exception into a practical application.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  Even if a generic computer were understood as being relied on to perform the capturing/outputting (which is neither recited nor inherent in the claims), this would amount to using generic computing elements or instructions (e.g., processor, executable code, GUI) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which would merely serve to link the use of the judicial exception to a particular technological environment.  Therefore, even if claims 1/6 were understood as relying a generic computer to perform the capturing/outputting, this would not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-5, 7-9, 15-17 and 19 recite the same abstract idea as recited in the independent claims along with further steps/details of the same or similar sales/marketing activities and mental steps recited in the independent claims (under both the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings) along with additional elements encompassing generic computing elements.  In particular, dependent claims 15 and 17 recite the additional element of a computer readable medium containing program instructions, whereas dependent claims 16 and 19 recite the additional element of a computer system, however these are generic computing elements that, when evaluated under Step 2A Prong Two, are insufficient to integrate the claim into a practical application because this is similar to merely adding the words “apply it” (or an equivalent), which serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f).  Under Step 2B, applying the abstract idea with a generic computer has been found insufficient to amount to significantly more than the abstract idea itself.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation or additional elements that fail to integrate the claims into a practical application or add significantly more beyond the abstract idea.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 15-17, and 19 are rejected under 35 U.S.C. §103 as unpatentable over Goel (US 2016/0005094) in view of Neal et al. (US 2011/0214, hereinafter “Neal”).

Claims 1:  Goel teaches a method for optimizing a match between a customer prioritization and one or more products (paragraph 37: system and method that a business determines a customer's preferences (flexibilities and associated relative utilities) in great detail and in real-time or quasi-real-time from direct inquiries (explicitly) and/or past interaction (implicitly), before or while engaging in a sales transaction…enable companies to maximize their revenues and/or profitability by unbundling their products and services, and best matching the offerings with a customer's expressed preference/cost tradeoffs), the method including:
defining criteria that characterizes the one or more products including: capturing traditional criteria related to the one or more products, and capturing additional criteria related to the one or more products (paragraph 37:  Values are then determined for product or service options to be offered to the customer based on integrated (i.e., aggregated) customer preferences and company economic; paragraph 123:  dynamically interact with the customers to determine detailed customer demand for the product and options; paragraph 145: a value options framework is a listing of optional components of a product offering and associated charges; paragraph 150:  customer derives unique value from each value segment; the total utility value of the product to a customer (shown in FIGS. 6A and 6B) is the combination of values derived from each of the value segments. A customer would benefit the most if the total expected value of his/her utility were maximized. Another important aspect to note is that every customer also has an acceptable range (e.g., equals, exceeds, or disappoints, minimum or maximum) for each individual parameter value. Even if a particular product has high overall value, a customer may not desire the product if it scores below the minimum level (i.e., low enough to reject the product); paragraph 154: The “product design” segment refers to the value elements relating to the design features and characteristics of a product that the customer actually buys; paragraph 156: The “product price” segment refers to the groups of value elements related to the price a customer pays to buy/use a product; paragraph 195: Value Option Creator allows the user to create and configure different value options that can be offered to the customers to capture their needs and preferences in detail and in a way that can be used to optimize across company operations. The Event Optimizer allows the company to optimize across company operations and customer needs when an event is triggered to provide a product offering that maximizes both customer utility and company profitability);
establishing customer prioritizations based on at least two question-and-answer pairs gathered from the customer and determining the prioritization (paragraphs  183-188 and 506:  e.g., the company interacts with its customers in a structured format asking questions and/or offering value options. Preferably, this interaction occurs using a web-based data collection system;  series of questions are presented to the customer and the customer supplies answers. These questions may also present value options and ask the customer to answer and select the options that suit them the best, enabling the company to determine detailed preferences and flexibilities in customer needs) by:
generating at least one question related to the [customer], capturing the answer to the at least one question to form a first question-and-answer pair (paragraphs 153, 146, 153, 185-188:  e.g., customer is presented with questions and/or value options (Act 17.1720B) and in response he/she supplies answers and select options that suit him/her; For example, a human resource manager, who has scheduled interviews with candidates, would value the timely ticket to his destination much more than a vacationer, who may be flexible; a series of questions are presented to the customer and the customer supplies answers. These questions may also present value options and ask the customer to answer and select the options that suit them the best, enabling the company to determine detailed preferences and flexibilities in customer need),
choosing a second question based on the specific customer profile, providing the second question to the customer (paragraphs 146, 188, and Fig. 17:  The interaction (Act 17.1720) occurs in a structured format to capture the customer's expressed needs, preferences, flexibilities and relative utilities. As a preliminary matter, it is possible the customer may previously have registered a profile containing default selections of needs, preferences, etc. So, the database 2.210 is interrogated to determine whether a profile exists and, if so, to retrieve it (Act 17.1720A). The customer is presented with questions and/or value options (Act 17.1720B) and in response he/she supplies answers and select options that suit him/her (Act 17.1720C)),
capturing the second answer and forming a second question-and-answer pair (paragraphs 146, 188, and Fig. 17:  determine whether a profile exists and, if so, to retrieve it (Act 17.1720A). The customer is presented with questions and/or value options (Act 17.1720B) and in response he/she supplies answers and select options that suit him/her), and
evaluating at least the first question-and-answer pair and second-and-answer pair to establish at least one customer prioritization based on the evaluation (paragraphs 36, 157, and 186:  questions may also present value options and ask the customer to answer and select the options that suit them the best, enabling the company to determine detailed preferences and flexibilities in customer needs. The questions/value options are supplied from the database 2.210 based on the value options framework created in the first stage to deal with different customer segments; allows businesses to determine their customers' preferences and ranking for products; The company utilizing the invention collects information not only on the service needs of its customers, but also on customer preferences on different possible events that might occur during or after the purchase. For example, in the airline industry, such information could include customer preference in case of flight cancellation or delay. For example, the customer could be asked to indicate whether the customer is insistent on taking the next available flight or if the customer is flexible and able and willing to wait longer (each decision may be a function of cost, or other factors)); 
mapping the criteria against at least one customer prioritization; and outputting at least one matched product based on the mapped criteria and at least one customer prioritization (paragraphs 38, 122, 129, 190, 195-196, 210, 226, and 238-239:  e.g.,  mapping is performed between important customer value elements; customer information from Act 1.110 and the company economics from Act 1.120 are then in Act 1.130, “integrated” in a way that will permit optimization of value for both the company (i.e., its profitability) and customers (i.e., their individual and collective purchase utilities). In Act 1.140, value options are formulated that permit the capturing of individual customer preferences in way that can be used in the optimization/customized sale process; presenting options to the customer, receiving customer choices, and completing a sale; algorithm optimizes across the company information and customer preferences to produce one or more results that concurrently maximize the benefit for both the company and the customer; match customer preferences to the airline's needs under optimal financial conditions (i.e., having the flexibility to achieve lowest cost, best utilization). Thus, the method and system permits the airline to influence and alter demand by offering incentives or by modifying its offering to sell a seat that might otherwise go unfilled; the Event Optimizer, after optimizing the result for the first event, may offer the results to the customer. The customer may or may not accept the results. If the customer does not accept the result the Event Optimizer may move on to handle other subsequent related events, and may again come back to the customer with more results).

Goel does not explicitly teach:
generating at least one question related to the customer's organization;
comparing the first question-and-answer pair to stored question-and-answer pairs, the stored question-and-answer pairs being associated with customer profiles;
selecting a specific customer profile having the highest affinity with the first question-and-answer pair.

Neal teaches:
generating at least one question related to the customer's organization (Abstract and paragraph 61:  e.g., system provides an on-line network of friends that are determined through polling each of the users; system polls a user with a variety of questions; system provides an on-line network of friends or affiliations that are determined through polling each of the users. As an improvement over the prior art, the present invention polls a user with a variety of questions);
comparing the first question-and-answer pair to stored question-and-answer pairs, the stored question-and-answer pairs being associated with customer profiles (Abstract and paragraphs 15-17, 72, and 73:  comparing the selected answer for the first polling question and the next polling question against the selected answers of other users to generate a likelihood of match between the user and each of the other users);
selecting a specific customer profile having the highest affinity with the first question-and-answer pair (Abstract and paragraphs 12-13, 18, 61, 65, and 74:  comparing the selected answer against the selected answers of other users, based on the unique identification, to generate a likelihood of match between the user and each of the other users; displaying to the user the user profiles of other users that have a likelihood of match within a predetermined threshold; current user navigates the website by answering polling questions, the selected answers are compared against the selected answers of other users to generate a likelihood of match between the user and each of the other users. The user profiles of other users that have a likelihood of match within a predetermined threshold are then presented to the current user; The web server 202 then displays to the user profiles other users that are most similar or otherwise fall within the predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goel with Neal because the references are analogous since they are each directed to features for analyzing users’ answers to specific questions to provide matches based thereon, which is within Applicant’s field of endeavor of optimizing matches for a customer, and because modifying Goel by incorporating Neal’s features for generating questions related to a user’s organization and comparing question-and-answer pairs to stored pairs, and selecting a profile having a highest affinity with the question-and-answer pair, as claimed, would serve the motivation to extract a user’s needs/preferences from answers to questions and providing an optimized match based thereon (Goel at paragraphs 16 and 29), and to employ a progressive question-and-answer technique to efficiently provide a match given a large amount of source data (Neal at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2:  Goel does not teach the limitations of claim 2.
However, Neal further teaches wherein prior to outputting the matched product based on the mapped criteria and at least one customer prioritization, the relevance of the at least one customer prioritization is compared to a predetermined threshold, and if the relevance of the prioritization of the at least one customer prioritization does not exceed the predetermined threshold, at least one additional question is provided by the system to the customer and the customer's answer is captured to form an additional question-and-answer pair, and wherein the evaluating of the at least first question-and-answer pair, the at least second-and-answer pair, and the additional question-and-answer pair are evaluated to establish a new at least one customer prioritization based on the evaluation, and the relevance of the new at least one customer prioritization is compared against the predetermined threshold (Abstract and paragraphs 70-74:  system receives a match request 201, linearly searches and compares 203 a user selected answers against other users’ answers, and provides a sorted result list 205 which is used display the most relevant matches; the match aggregator 204 receives from each match server 206 a likelihood of match between the user and its distinct subset (i.e., the likelihood of matches between the user and each of the other users in each distinct subset); results are then organized into a result list 502 (e.g., ascending or descending order) which is then transmitted to the web server (i.e., element 202 in FIG. 3) for further processing. The web server 202 then displays to the user profiles other users that are most similar or otherwise fall within the predetermined threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s relevance based prioritization features, as claimed, to serve the motivation to extract a user’s needs/preferences from answers to questions and provide optimized matches based thereon (Goel at paragraphs 16 and 29), and to employ a progressive question-and-answer technique to efficiently provide a match given a large amount of source data (Neal at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3:  Goel does not teach the limitation of claim 3.
However, Neal further teaches wherein the predetermined threshold is static (paragraphs 61, 66-68, and 74:  profiles of other users that have a likelihood of match within a predetermined threshold are then presented to the current user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s static predetermined threshold, as claimed, in order to provide a manageable and limited number of relevant matches for a user, e.g., top five (Neal at paragraph 66); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4:  Goel does not teach the limitation of claim 4.
However, Neal further teaches wherein the predetermined threshold is dynamic (paragraphs 66-68: The web server 202 then displays to the user profiles other users that are most similar or otherwise fall within the predetermined threshold).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s dynamic threshold, as claimed, in order to provide a flexibility to obtain matches deemed most similar without regard to a fixed number of matches; and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5:  Goel does not teach the limitation of claim 5.
 However, Neal further teaches wherein when the dynamic threshold is dynamic, the method further includes: generating at least one child question, the child question being determined by a level of complexity associated with the customer's desired solution, and generating at least one predefined answer based on an identified characteristic of the customer, wherein the type of answer is determined by the identified characteristic of the customer (paragraphs 66-69: To more closely match users with similarly minded users, the system cumulatively collects information regarding multiple polling questions. For example. the user is provided with a next polling question having a finite set of answers and a unique identification, with the system thereafter receiving and storing the selected answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s features for generating a child question to generate a predefined answer based on an identified user characteristic, as claimed, in order to serve the motivation to utilize a user’s determined needs/preferences from answers to questions to provide optimized matches based thereon (Goel at paragraphs 16 and 29), and to employ a progressive question-and-answer technique to efficiently provide a match given a large amount of source data (Neal at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6:  Goel teaches a method of improving customer survey responses (paragraph 37: system and method that a business determines a customer's preferences (flexibilities and associated relative utilities) in great detail and in real-time or quasi-real-time from direct inquiries (explicitly) and/or past interaction (implicitly), before or while engaging in a sales transaction…enable companies to maximize their revenues and/or profitability by unbundling their products and services, and best matching the offerings with a customer's expressed preference/cost tradeoffs), the method including:
generating at least one question related to a customer … (paragraphs 153, 146, 153, 185-188:  e.g., customer is presented with questions and/or value options (Act 17.1720B) and in response he/she supplies answers and select options that suit him/her; For example, a human resource manager, who has scheduled interviews with candidates, would value the timely ticket to his destination much more than a vacationer, who may be flexible; a series of questions are presented to the customer and the customer supplies answers. These questions may also present value options and ask the customer to answer and select the options that suit them the best, enabling the company to determine detailed preferences and flexibilities in customer need);
capturing the answer to the at least one question to form a question-and-answer pair (paragraphs 153, 146, 153, 185-188:  e.g., a series of questions are presented to the customer and the customer supplies answers. These questions may also present value options and ask the customer to answer and select the options that suit them the best, enabling the company to determine detailed preferences and flexibilities in customer need);
identifying a specific customer profile from the plurality of specific customer profiles based on the comparison; and choosing a second question based on the specific customer profile (paragraphs 146, 188, and Fig. 17:  The interaction (Act 17.1720) occurs in a structured format to capture the customer's expressed needs, preferences, flexibilities and relative utilities. As a preliminary matter, it is possible the customer may previously have registered a profile containing default selections of needs, preferences, etc. So, the database 2.210 is interrogated to determine whether a profile exists and, if so, to retrieve it (Act 17.1720A). The customer is presented with questions and/or value options (Act 17.1720B) and in response he/she supplies answers and select options that suit him/her (Act 17.1720C)).

Goel does not explicitly teach:
generating at least one question related to a customer organization;
comparing the question-and-answer pair to stored question-and-answer pairs, the stored question-and-answer pairs being associated with a plurality of specific customer profiles.

Neal teaches:
generating at least one question related to a customer organization (Abstract and paragraph 61:  e.g., system provides an on-line network of friends that are determined through polling each of the users; system polls a user with a variety of questions; system provides an on-line network of friends or affiliations that are determined through polling each of the users. As an improvement over the prior art, the present invention polls a user with a variety of questions);
comparing the question-and-answer pair to stored question-and-answer pairs, the stored question-and-answer pairs being associated with a plurality of specific customer profiles (Abstract and paragraphs 15-17, 72, and 73:  comparing the selected answer for the first polling question and the next polling question against the selected answers of other users to generate a likelihood of match between the user and each of the other users).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Goel with Neal because the references are analogous since they are each directed to features for analyzing users’ answers to specific questions to provide matches based thereon, which is within Applicant’s field of endeavor of optimizing matches for a customer, and because modifying Goel by incorporating Neal’s features for generating a question related to a customer organization and comparing the question-and-answer pair to stored question-and-answer pairs associated with a plurality of specific customer profiles, as claimed, in order to serve the motivation to extract a user’s needs/preferences from answers to questions and providing an optimized match based thereon (Goel at paragraphs 16 and 29), and to employ a progressive question-and-answer technique to efficiently provide a match given a large amount of source data (Neal at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7:  Goel does not teach the limitation of claim 7.
However, Neal further teaches wherein a node associated is associated with the question-and-answer pair, and further wherein: providing the second question to the customer, capturing an answer to the second question and forming a second question-and-answer pair, wherein after the second question-and-answer pair is obtained, determining if the node is satisfied based on the receipt of the second question-and-answer pair, and posing a third question if the node is not satisfied (paragraphs 66-69: To more closely match users with similarly minded users, the system cumulatively collects information regarding multiple polling questions. For example. the user is provided with a next polling question having a finite set of answers and a unique identification, with the system thereafter receiving and storing the selected answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s features for forming a second question/answer pair and posing a third question if the node is not satisfied, as claimed, in order to serve the motivation to utilize a user’s determined needs/preferences from answers to questions to provide optimized matches based thereon (Goel at paragraphs 16 and 29), and to employ a progressive question-and-answer technique to efficiently provide a match given a large amount of source data (Neal at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8:  Goel does not teach the limitation of claim 8.
However, Neal further teaches wherein the node is determined satisfied if it is determined that a predetermined threshold is exceeded (paragraphs 66-68: the user profiles of other users that have a likelihood of match within a predetermined threshold are displayed 108 to the user via a monitor or other display device. As a non-limiting example, the user profiles of the top-five users that most closely match the current user are presented to the current user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s feature for determining a node is satisfied when a predetermined threshold is exceeded, as claimed, in order to ensure a sufficient result is provided based on a desired threshold tied to a customer (Neal at paragraphs 66 and 74); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 9:  Goel does not teach the limitation of claim 9.
However, Neal further teaches wherein the threshold is dynamic and the second question-and-answer pair include a second question and a second answer that are provided based on the relevance of a threat to the customer and the level of sophistication of the customer (paragraphs 66-68:  paragraphs 66-68: The web server 202 then displays to the user profiles other users that are most similar or otherwise fall within the predetermined threshold; To more closely match users with similarly minded users, the system cumulatively collects information regarding multiple polling questions. For example. the user is provided with a next polling question having a finite set of answers and a unique identification, with the system thereafter receiving and storing the selected answer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Goel/Neal, Neal’s features for using a dynamic threshold and the second question-and-answer pair includes a second question/answer based on the relevance of a threat to the customer and the level of sophistication of the customer, as claimed, in order to serve the motivation to utilize a user’s determined needs/preferences from answers to questions to provide optimized matches based thereon (Goel at paragraphs 16 and 29), and to efficiently provide a match given a large amount of source data (Neal at paragraph 62); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15/16 are directed to a computer readable medium containing program instructions for causing a computer to perform the method of claim 1 (claim 15), and a computer system capable of executing the method of claim 1 (claim 16).  Goel, in view of Neal, teaches a computer readable medium containing program instructions and a computer system configured to perform the method of claim 1 (Goel, Abstract and paragraphs 467, 688, and claim 1:  computer-implemented system; data processor configured to store in a computer-readable data store; See also, Neal at paragraphs 36, 86, and Figs. 8A/B: computer system; computer-readable instruction means stored on a non-transitory computer-readable medium that are executable by a computer for causing the computer to perform said operations), and claims 15/16 are therefore rejected using the same references and for substantially the same reasons as claim 1.

Claims 17/19 are directed to a computer readable medium containing program instructions for causing a computer to perform the method of claim 6 (claim 17), and a computer system capable of executing the method of claim 6 (claim 19).  Goel, in view of Neal, teaches a computer readable medium containing program instructions and a computer system configured to perform the method of claim 1 (Goel, Abstract and paragraphs 467, 688, and claim 1:  computer-implemented system; data processor configured to store in a computer-readable data store; See also, Neal at paragraphs 36, 86, and Figs. 8A/B: computer system; computer-readable instruction means stored on a non-transitory computer-readable medium that are executable by a computer for causing the computer to perform said operations), and claims 17/19 are therefore rejected using the same references and for substantially the same reasons as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Guheen et al. (US Patent No. 6,519,571)  discloses dynamic customer profile management based on, e.g., search requests, products, purchased, etc. in order to customize a user interface.
McCarney et al. (US 2011/0145039):  discloses computer implemented features for determining matches between searches and providers, including matches according to the degree of attributes in a searcher-profile/provider-profile pair match (paragraph 29).
Gusick et al. (US 2001/0047270):  discloses a customer service features, including a knowledge base with question/answer pairs categorized by product (paragraph 88) and providing query matches based thereon (at least paragraph 20).
How TD Banknorth Overhauled Online Customer Service. Garmhausen, Steve. American Banker 171.73: 4A. SourceMedia, Inc. (Apr 18, 2006):  discloses utilization of natural language based knowledge base with question-and-answer pairs to improve customer service interactions. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
09/12/2022